
	
		II
		109th CONGRESS
		2d Session
		S. 3676
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2006
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Congressional Accountability Act of 1995 to
		  apply whistleblower protections available to certain executive branch employees
		  to legislative branch employees, and for other purposes.
	
	
		1.Application of whistleblower
			 protection rules to legislative branch employees
			(a)In
			 GeneralPart A of title II of the Congressional Accountability
			 Act of 1995 (2 U.S.C. 1311 et seq.) is amended—
				(1)in the heading,
			 by striking fair labor
			 standards, and all that follows and inserting
			 and other protections and
			 benefits;
				(2)by redesignating
			 section 207 as section 208; and
				(3)by inserting
			 after section 206 the following:
					
						207.Rights and
				protections under whistleblower protection rules
							(a)Rights and
				Protections Described
								(1)In
				generalNo employing office may take or fail to take, or threaten
				to take or fail to take, a personnel action (within the meaning of chapter 23
				of title 5, United States Code) with respect to any covered employee or
				applicant for employment because of—
									(A)any disclosure of
				information by a covered employee or applicant which the employee or applicant
				reasonably believes evidences—
										(i)a
				violation of any law, rule, or regulation; or
										(ii)gross
				mismanagement, a gross waste of funds, an abuse of authority, or a substantial
				and specific danger to public health or safety;
										if such
				disclosure is not specifically prohibited by law and if such information is not
				specifically required by Executive order or the rules of the Senate or the
				House of Representatives to be kept secret in the interest of national defense
				or the conduct of foreign affairs; or(B)any disclosure to
				the General Counsel, or to the Inspector General of a legislative or executive
				agency or another employee designated by the head of the legislative or
				executive agency to receive such disclosures, of information which the employee
				or applicant reasonably believes evidences—
										(i)a
				violation of any law, rule, or regulation; or
										(ii)gross
				mismanagement, a gross waste of funds, an abuse of authority, or a substantial
				and specific danger to public health or safety.
										(2)DefinitionsFor
				purposes of this section and for purposes of applying the procedures
				established under title IV for the consideration of alleged violations of this
				section—
									(A)the term
				covered employee includes an employee of the Government
				Accountability Office or Library of Congress; and
									(B)the term
				employing office includes the Government Accountability Office and
				the Library of Congress.
									(b)RemedyThe
				remedy for a violation of subsection (a) shall be such remedy as would be
				appropriate if awarded under chapter 12 of title 5, United States Code, with
				respect to a prohibited personnel practice described in section 2302(b)(8) of
				such title.
							(c)Regulations To
				Implement Section
								(1)In
				generalThe Board shall, pursuant to section 304, issue
				regulations to implement this section.
								(2)Agency
				regulationsThe regulations issued under paragraph (1) shall be
				the same as the substantive regulations promulgated by the Merit Systems
				Protection Board to implement chapters 12 and 23 of title 5, United States
				Code, except to the extent that the Board of Directors of the Office of
				Compliance may determine, for good cause shown and stated together with the
				regulation, that a modification of such regulations would be more effective for
				the implementation of the rights and protections under this
				section.
								.
				(b)Technical and
			 conforming amendments
				(1)Table of
			 contentsThe table of contents for part A of title II of the
			 Congressional Accountability Act of 1995 is amended—
					(A)in the item
			 relating to part A, by striking Fair Labor
			 Standards, and all that follows and inserting
			 and Other Protections and
			 Benefits;
					(B)by redesignating
			 the item relating to section 207 as relating to section 208; and
					(C)by inserting
			 after the item relating to section 206 the following:
						
							
								Sec. 207. Rights and protections under
				whistleblower protection
				rules.
							
							.
					(2)Application of
			 lawsSection 102(a) of the Congressional Accountability Act of
			 1995 (2 U.S.C. 1302(a)) is amended by adding at the end the following:
					
						(12)Section
				2302(b)(8) of title 5, United States
				Code.
						.
				
